Citation Nr: 0921761	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-10 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Veteran testified by videoconference before the 
undersigned Acting Veterans Law Judge in April 2009.  A copy 
of the transcript of this hearing has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2006 the Veteran submitted excerpts from his 
service treatment records that showed a history of having 
trick or locked knee and of a pre-service injury, 
specifically a July 1972 record showing complaints of knee 
problems with normal X-rays.  This record was not associated 
with the service treatment records in the claims file, thus 
it appears that the Veteran's service treatment records are 
incomplete.  The Veteran should be requested to submit copies 
of all service treatment records in his possession.  

Additionally, the claims file does not include record of any 
Report of Medical Examination or Report of Medical History 
completed at the time of the Veteran's discharge or an 
explanation for the absence of these documents from the 
record.  As there is no indication that the Veteran did not 
receive a separation examination, these records are presumed 
missing.  The AMC/RO should advise the Veteran of these 
missing documents and complete all other appropriate 
development as directed by M21-1MR, Part III, Subpart iii, 
Chapter 2.  

Also in May 2006, VA received a letter from the Social 
Security Administration (SSA) that verified that the Veteran 
received Social Security benefits since June 1998 when he was 
determined to be disabled.  The Veteran's claims file, 
however, does not currently contain SSA administrative 
decision(s) or the underlying medical records SSA used in 
making its decision(s).  The Board notes that VA has a duty 
to obtain SSA records when it has actual notice that the 
Veteran was receiving SSA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002); Tetro v. Gober, 14 
Vet. App. 100, 110 (2000) (holding that VA has a duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Accordingly, the AMC/RO must 
contact SSA and obtain and associate with the claims file 
copies of the Veteran's records regarding SSA benefits, 
including any medical records in its possession.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).

Finally, the Board finds that the Veteran should be provided 
with legally adequate notice for the claim on appeal.  
Although the Veteran was issued notice letters in August 2003 
and June 2005, the Board finds that the Veteran should be 
provided with a letter that informs him regarding the 
evidence needed to reopen his claim for service connection 
for a right knee disorder to ensure compliance with 
notification requirements set forth in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  This letter should provide the Veteran 
notice of why his claim for service connection was previously 
denied and what constitutes new and material evidence under 
38 C.F.R. § 3.156(a) for claims filed after August 29, 2001.  
In the letter, the AMC/RO should affirmatively inform the 
Veteran of the evidence not previously of record that is 
required to reopen his claims for service connection for a 
right knee disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should advise the Veteran 
that it appears that the Veteran's service 
treatment records are incomplete and thus 
the Veteran should submit copies of all 
service treatment records in his 
possession.  The AMC/RO should also advise 
the Veteran that the claims file is 
missing any documentation of an 
examination performed at the time of 
discharge or a Report of Medical History 
completed at the time of discharge.  The 
Veteran should be advised to submit any 
copies of these documents that he may 
have.  The AMC/RO should complete all 
other appropriate development as directed 
by M21-1MR, Part III, Subpart iii, Chapter 
2.

2.  The AMC/RO should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an additional 
notification letter that lists the issues 
presently on appeal.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.

Regarding the Veteran's attempt to reopen 
his claim for entitlement to service 
connection for a right knee disorder, the 
Veteran must be issued a VCAA letter that 
complies with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This letter should provide 
the Veteran notice of what constitutes new 
and material evidence under 38 C.F.R. 
§ 3.156(a).  This letter should contain an 
affirmative statement which informs the 
Veteran of the evidence not previously of 
record that is required to reopen his 
claim for service connection for a right 
knee disorder.

3.  The AMC/RO should contact SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decision(s) (favorable or 
unfavorable) and the underlying medical 
records SSA used in making its 
decision(s).  

4.  Thereafter, the Veteran's claim must be 
readjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2008).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).

